Title: To Thomas Jefferson from Benjamin Rush, 6 December 1805
From: Rush, Benjamin
To: Jefferson, Thomas


                  
                     Dear Sir/ 
                     Philadelphia Decemr 6. 1805. 
                  
                  I have the honor to enclose you, with this letter, two pamphflets upon the yellow fever.—One of them for yourself, and the Other to be sent to the Chairman, or any other Active member of the Committee appointed to consider of that part of your message which relates to the Quarantine laws of the United States. I wish the pamphflet to be sent in your name, and that mine may not be mentioned in the business.
                  The progress of truth upon the Subject of our American pestilence has been slow. Your public declaration of a beleif in its being an endemic of our Country, will promote investigation every Where, and nothing but investigation and reflection are necessary to produce a Conviction that it is the Offspring of putrid exhalations, and that it may be exterminated with as much certainty as its kindred native diseases the wild remittents & Interemittents of our Country. The boards of health and Quarantine laws of the states have been found to be ineffectual for that purpose. Indeed their Operation—upon our Commerce have been more injurious than the yellow fever itself.
                  From Dear Sir with great respect your sincere Old friend
                  
                     Benjn. Rush 
                     
                  
               